 

LOCK-UP ESCROW AGREEMENT

 

This LOCK-UP ESCROW AGREEMENT (this “Agreement”) is made as of __________, 2012,
by and among the undersigned person or entity (each, a “Restricted Holder” and
collectively, the “Restricted Holders”), Eastern Resources, Inc., a Delaware
corporation (the “Company”), and Gottbetter & Partners, LLP, as escrow agent
(the “Escrow Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings given to such terms in the Lock-Up Agreement (as defined
herein).

 

WHEREAS, pursuant to that certain Lock-Up Agreement, dated as of __________,
2012 (the “Lock-Up Agreement”), by and between each Restricted Holder and the
Company, the Restricted Holder agreed that forty percent (40%) of the free
trading shares of common stock of the Company owned by such Restricted Holder
immediately prior to the closing of the Merger (the “Restricted Securities”)
shall be subject to certain restrictions on Disposition during the period of
twelve (12) months immediately following the closing date of the Merger (the
“Restricted Period”), all as more fully set forth therein;

 

WHEREAS, the Lock-Up Agreement provides that an escrow account be established to
hold the Restricted Securities until the termination of the Restricted Period;
and

 

WHEREAS, the parties hereto desire to establish the terms and conditions
pursuant to which such escrow account will be established and maintained.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.           Escrow.

 

(a)          Escrow of Restricted Securities. As soon as practicable following
the execution of this Agreement, upon issuance, the Restricted Holders shall
deposit with the Escrow Agent certificates representing an aggregate of
[__________] shares of common stock, par value $0.001 per share, of the Company
(the “Escrow Shares”), as determined pursuant to the Lock-Up Agreement, issued
in the names of the Restricted Holders, as set forth on Schedule A attached
hereto. The Escrow Shares shall be held as a trust fund and shall not be subject
to any lien, attachment, trustee process or any other judicial process of any
creditor of any party hereto. The Escrow Agent agrees to hold the Escrow Shares
in an escrow account (the “Escrow Account”), subject to the terms and conditions
of this Agreement.

 

(b)          Dividends, Etc. Any securities distributed in respect of or in
exchange for any of the Escrow Shares, whether by way of stock dividends, stock
splits or otherwise, shall be delivered to the Escrow Agent, who shall hold such
securities in the Escrow Account. Such securities shall be considered Escrow
Shares for purposes hereof. Any cash dividends or property (other than
securities) distributed in respect of the Escrow Shares shall promptly be
distributed by the Escrow Agent to the Restricted Holders in accordance with
Section 2(b) hereof in direct proportion to the number of Escrow Shares
delivered on behalf of each such Restricted Holder.

 

 

 

 

(c)          Voting of Shares. Each Restricted Holder has the right to direct
the Escrow Agent in writing as to the exercise of any voting rights pertaining
to such Restricted Holder’s Escrow Shares, and the Escrow Agent shall comply
with any such written instructions. In the absence of such instructions, the
Escrow Agent shall not vote any of the Escrow Shares.

 

(d)          Transferability. The respective interests of each Restricted Holder
in the Escrow Shares shall not be assignable or transferable, other than by
operation of law or as provided in the Lock-Up Agreement. Notice of any such
assignment or transfer shall be given to the Escrow Agent and the Company, and
no such assignment or transfer shall be valid until such notice is given.

 

2.            Distribution of Escrow Shares.

 

(a)          The Escrow Agent shall distribute the Escrow Shares only in
accordance with (i) a written instruction delivered to the Escrow Agent that is
executed by the Company that instructs the Escrow Agent as to the distribution
of the Escrow Shares, or (ii) an order of a court of competent jurisdiction, a
copy of which is delivered to the Escrow Agent by the Company that instructs the
Escrow Agent as to the distribution of the Escrow Shares. Pursuant to Section 2
of the Lock-Up Agreement, upon the termination of the Restricted Period, the
Escrow Agent shall, automatically, without any notice required, return to the
Restricted Holders all of the Escrow Shares then held in escrow in accordance
with Section 2(c) hereof in direct proportion to the number of Escrow Shares
delivered on behalf of each such Restricted Holder.

 

(b)          Distributions of Escrow Shares to the Restricted Holders shall be
made by mailing certificates to each such Restricted Holder at such Restricted
Holder’s respective address shown on the books of the Company.

 

3.            Fees and Expenses of Escrow Agent. The Company shall pay the
Escrow Agent a fee of $2,500 for the services to be rendered by the Escrow Agent
hereunder.

 

4.            Limitation of Escrow Agent’s Liability.

 

(a)          The Escrow Agent shall have no liability or obligation with respect
to the Escrow Shares except for the Escrow Agent’s willful misconduct or gross
negligence. The Escrow Agent’s sole responsibility shall be for the safekeeping
and distribution of the Escrow Shares in accordance with the terms of this
Agreement. The Escrow Agent shall have no implied duties or obligations and
shall not be charged with knowledge or notice of any fact or circumstance not
specifically set forth herein. The Escrow Agent may rely upon any instrument,
not only as to its due execution, validity and effectiveness, but also as to the
truth and accuracy of any information contained therein, which the Escrow Agent
shall in good faith believe to be genuine, to have been signed or presented by
the person or parties purporting to sign the same and conform to the provisions
of this Agreement. In no event shall the Escrow Agent be liable for incidental,
indirect, special, and consequential or punitive damages. The Escrow Agent shall
not be obligated to take any legal action or commence any proceeding in
connection with the Escrow Shares, any account in which the funds are deposited,
this Agreement or the Lock-Up Agreement, or to appear in, prosecute or defend
any such legal action or proceeding. The Escrow Agent may consult legal counsel
selected by it in any event of any dispute or question as to construction of any
of the provisions hereof or of any other agreement or its duties hereunder, or
relating to any dispute involving any party hereto, and shall incur no liability
and shall be fully indemnified from any liability whatsoever in acting in
accordance with the opinion or instructions of such counsel. The Company and the
Restricted Holders shall promptly pay, upon demand, the reasonable fees and
expenses of any such counsel as stated in the prior sentence, except in the
event of gross negligence or willful misconduct by the Escrow Agent to the
extent if found in a final judgment by a court of competent jurisdiction.

 

2

 

 

(b)          The Escrow Agent is hereby authorized, in its sole discretion, to
comply with orders issued or process entered by any court with respect to the
Escrow Shares, without determination by the Escrow Agent of such court’s
jurisdiction in the matter. If any portion of the Escrow Shares is at any time
attached, garnished or levied upon under any court order, or in case the
payment, assignment, transfer, conveyance or delivery of any such property shall
be stayed or enjoined by any court order, or in any case any order judgment or
decree shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, the Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree which it is advised by legal counsel selected by it to be binding upon
it, without the need for appeal or other action; and if the Escrow Agent
complies with any such order, writ, judgment or decree, it shall not be liable
to any of the parties hereto or to any other person or entity by reason of such
compliance even though such order, writ, judgment or decree may be subsequently
reversed, modified, annulled, set aside or vacated.

 

(c)          From and at all times after the date of this Agreement, the Company
and the Restricted Holders, jointly and severally, shall, to the fullest extent
permitted by law and to the extent provided herein, indemnify and hold harmless
the Escrow Agent and each partner, director, officer, employee, attorney, agent
and affiliate of the Escrow Agent (collectively, the “Indemnified Parties”)
against any and all actions, claims (whether or not valid), losses, damages,
liabilities, costs and expenses of any kind or nature whatsoever (including
without limitation reasonable attorney’s fees, costs and expenses) incurred by
or asserted against any of the Indemnified Parties from and after the date
hereof, whether direct, indirect or consequential, as a result of or arising
from or in any way relating to any claim, demand, suit, action, or proceeding
(including any inquiry or investigation) by any person, including without
limitation the parties to this Agreement, whether threatened or initiated,
asserting a claim for any legal or equitable remedy against any person under any
statute or regulation, including, but not limited to, any federal or state
securities laws, or under any common law or equitable cause or otherwise,
arising from or in connection with the negotiation, preparation, execution,
performance or failure of performance of this Agreement or any transaction
contemplated herein, whether or not any such Indemnified Party is a party to any
such action or proceeding, suit or the target of any such inquiry or
investigation; provided, however, that no Indemnified Party shall have the right
to be indemnified hereunder for liability finally determined by a court of
competent jurisdiction, subject to no further appeal, to have resulted from the
gross negligence or willful misconduct of such Indemnified Party. The
obligations of the parties under this section shall survive any termination of
this Agreement, and resignation or removal of Escrow Agent shall be independent
of any obligation of Escrow Agent.

 

3

 

 

(d)          If at any time, there shall exist any dispute with respect to
holding or disposition of any portion of the Escrow Shares or any other
obligations of the Escrow Agent hereunder, or if at any time the Escrow Agent is
unable to determine, to the Escrow Agent’s sole satisfaction, the proper
disposition of any portion of the Escrow Shares or the Escrow Agent’s proper
actions with respect to its obligations hereunder, or if the Company has not
within thirty (30) days of the furnishing by the Escrow Agent of a notice of
resignation pursuant to the notice provisions hereof, appointed a successor
Escrow Agent to act hereunder, then the Escrow Agent may, in its sole
discretion, take either or both of the following actions:

 

(i)          suspend the performance of any of its obligations (including
without limitation any disbursement obligations) under this Agreement until such
dispute or uncertainty shall be resolved to the sole satisfaction of the Escrow
Agent or until a successor Escrow Agent shall be appointed (as the case may be);
provided, however, the Escrow Agent shall continue to hold the Escrow Shares in
accordance with the terms hereof; or

 

(ii)         petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction in any venue convenient
to the Escrow Agent, for instructions with respect to such dispute or
uncertainty, and to the extent required by law, pay into such court, for holding
and disposition in accordance with the instructions of such court, all
securities and all funds held by it in the Escrow Account, after deduction and
payment to the Escrow Agent of all fees and expenses (including court costs and
attorneys’ fees) payable to, incurred by, or expected to be incurred by Escrow
Agent in connection with performance of its duties and the exercise of its
rights hereunder.

 

(e)          The Escrow Agent may resign from the performance of its duties
hereunder at any time by giving thirty (30) days’ prior written notice to the
Company or may be removed, with or without cause, by the Company by furnishing a
written direction to the Escrow Agent, at any time by the giving of ten (10)
days’ prior written notice to the Escrow Agent as provided herein below. Upon
any such notice of resignation or removal, the Company shall appoint a successor
Escrow Agent hereunder, which shall be a commercial bank, trust company or other
financial institution with a combined capital and surplus in excess of
$10,000,000.00. Upon the acceptance in writing of any appointment of an escrow
agent hereunder by a successor Escrow Agent, such successor Escrow Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Escrow Agent, and the retiring Escrow Agent shall be
discharged from its duties and obligations under this Agreement, but shall not
be discharged from any liability for actions taken as escrow agent hereunder
prior to such succession. After any retiring Escrow Agent’s resignation or
removal, the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was escrow agent under this
Agreement. The retiring Escrow Agent shall transmit all records pertaining to
the Escrow Shares and shall deliver all securities and all funds held by it in
the Escrow Account to the successor Escrow Agent, after making copies of such
records as the retiring Escrow Agent deems advisable and after deduction and
payment to the retiring Escrow Agent of all fees and expenses (including court
costs and attorneys’ fees) payable to, incurred by, or expected to be incurred
by the retiring Escrow Agent in connection with the performance of its duties
and the exercise of its rights hereunder.

 

4

 

 

5.            Termination. This Agreement shall terminate upon the distribution
by the Escrow Agent of all of the Escrow Shares in accordance with this
Agreement; provided that the provisions of Section 4 shall survive such
termination.

 

6.            Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

 

If to the Company:

 

Eastern Resources, Inc.

1610 Wynkoop Street, Suite 400

Denver, CO 80202

Attn: Patrick W. M. Imeson, Chairman

Facsimile: __________

 

with a copy to (which shall not constitute notice hereunder):

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Adam S. Gottbetter, Esq.

Facsimile: (212) 400-6901

 

If to a Restricted Holder, at such Restricted Holder’s respective address shown
on the books of the Company.

 

If to the Escrow Agent:

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Adam S. Gottbetter, Esq.

Facsimile: (212) 400-6901

 

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

 

5

 

 

7.            General.

 

(a)          Applicable Law; Jurisdiction. THIS AGREEMENT IS MADE UNDER, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action between or among
any of the parties arising out of this Agreement, (i) each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts having jurisdiction over
New York County, New York; (ii) if any such action is commenced in a state
court, then, subject to applicable law, no party shall object to the removal of
such action to any federal court having jurisdiction over New York County, New
York; (iii) each of the parties irrevocably waives the right to trial by jury;
and (iv) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepared, to the address
at which such party is to receive notice in accordance with this Agreement.

 

(b)          Entire Agreement. Except for those provisions of the Lock-Up
Agreement referenced herein, this Agreement constitutes the entire understanding
and agreement of the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements or understandings, written or
oral, between the parties with respect to the subject matter hereof.

 

(c)          Waivers. No waiver by any party hereto of any condition or of any
breach of any provision of this Agreement shall be effective unless in writing.
No waiver by any party of any such condition or breach, in any one instance,
shall be deemed to be a further or continuing waiver of any such condition or
breach or a waiver of any other condition or breach of any other provision
contained herein.

 

(d)          Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

(e)          Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company, the Escrow Agent and the Restricted Holders.

 

6

 

 

(f)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

(g)          Acknowledgement and Waiver of Conflict. The parties hereby
acknowledge that the Escrow Agent has represented the Company in connection with
the Merger. The Company and the Restricted Holders hereby waive any conflict of
interest arising by virtue of the Escrow Agent’s representation of the Company,
and hereby agree to acknowledge and approve the taking of any action by the
Escrow Agent reasonably necessary to protect and preserve its rights under this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Lock-Up Escrow Agreement
as of the day and year first above written.

 

  EASTERN RESOURCES, INC.         By:     Name: Thomas H. Hanna, Jr.   Title:
Chief Executive Officer

 

  GOTTBETTER & PARTNERS, LLP         By:     Name: Adam S. Gottbetter   Title:
Managing Partner

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Lock-Up
Escrow Agreement as of the date first set forth above.

 

  RESTRICTED HOLDER:       [                                        ]          
    By:   Its:       Address: __________________________________________        
      Fax: (_____) _______________________________________

 

9

 

 

SCHEDULE A

 

ESCROW SHARES

 

RESTRICTED HOLDER 
NAME AND ADDRESS

CERTIFICATE

NUMBER

NUMBER OF
ESCROW SHARES

     

NAME

ADDRESS

ADDRESS

         

NAME

ADDRESS

ADDRESS

         

NAME

ADDRESS

ADDRESS

         

NAME

ADDRESS

ADDRESS

         

NAME

ADDRESS

ADDRESS

         

NAME

ADDRESS

ADDRESS

         

NAME

ADDRESS

ADDRESS

        ____________________       TOTAL    

 

 

 

